DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 9/8/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 4, 9, 11, 15, 17, 19, and 22 have been amended.  Claims 10 and 13 have been cancelled. 
The objections to the specification have been withdrawn. 
The objections to claims 1 and 15 have been withdrawn. 
The rejection of claim 13 under 35 U.S.C. § 112(b) is rendered moot by the cancellation of that claim. 
The rejections of claims 15-21 under 35 U.S.C. § 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 16-17, filed 9/8/2021, with respect to the rejections of claims 9-12 and 15-21 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 9-12 and 15-21 under 35 U.S.C. § 112(a) have been withdrawn. 
Applicant’s arguments, see Remarks, p. 18, filed 9/8/2021, with respect to the rejections of claims 1-8, 14, and 22 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-8, 14, and 22 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11, 12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a first scanning mirror and a light sensor aligned with the first scanning mirror, wherein the first scanning mirror is configured to rotate about a first axis and to reflect incident light pulses toward the light sensor at different angles of rotation with respect to the first axis, wherein the light sensor is configured to detect reflected light pulses from the first scanning mirror over a range of the angles of rotation, and wherein an input area of the light detector has a non-uniform sensitivity response along a first direction, the LIDAR system further comprising a light transmitter configured to emit light pulses, wherein the rotation of the first scanning mirror is synchronized to a scanning of the light transmitter. 
Independent claim 15 recites a light detection and ranging (LIDAR) system, comprising: a first scanning mirror; an array of light sensors; and a gradient optical filter interposed between the array of light sensors and the first scanning mirror, wherein the first scanning mirror is configured to reflect incident light pulses toward the array of light sensors at different angles of rotation with respect to a first axis, and wherein the gradient optical filter has a non-uniform filter characteristic along a first direction. 
Independent claim 22 recites a method of operating a light detection and ranging (LIDAR) system having a scanning light transmitter configured to emit light pulses and a light detector that includes a first scanning mirror and a light sensor aligned with the first scanning mirror, an input area of the light detector having a non-uniform sensitivity response along a first direction, the method comprising: rotating the first scanning mirror about a first axis, in synchronization with the scanning light transmitter, to reflect incident light pulses toward the light sensor at different angles of rotation with respect to the first axis, wherein at a first angle of rotation the first scanning mirror reflects a first light pulse transmitted by a transmit scanner of the LIDAR system in a first transmit direction and reflected by an object at a first distance from the LIDAR system toward a first region of the input area of the light detector, and wherein at a second angle of rotation the first scanning mirror reflects a second light pulse transmitted by the transmit scanner in the first transmit direction and reflected by an object at a second distance from the LIDAR system toward a second region of the input area of the light detector, wherein the first and second regions of the input area of the light detector have different sensitivity responses; and detecting reflected light pulses from the first scanning mirror at the light sensor over a range of the angles of rotation. 
The claimed limitations as recited in combination in independent claim 1, in particular “the LIDAR system further comprising a light transmitter configured to emit light pulses, wherein the rotation of the first scanning mirror is synchronized to a scanning of the light transmitter”, as recited in combination in independent claim 15, in particular “a gradient optical filter interposed between the array of light sensors and the first scanning mirror, wherein the first scanning mirror is configured to reflect incident light pulses toward the array of light sensors at different angles of rotation with respect to a first axis, and wherein the gradient optical filter has a non-uniform filter characteristic along a first direction”, and as recited in combination in independent claim 22, in particular “rotating the first scanning mirror about a first axis, in synchronization with the scanning light transmitter, to reflect incident light pulses toward the light sensor at different angles of rotation with respect to the first axis” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Eshel et al. (US 10,317,534), teaches 
a light detection and ranging (LIDAR) system, comprising: a light detector including a first scanning mirror and a light sensor aligned with the first scanning mirror, wherein the first scanning mirror is configured to rotate about a first axis and to reflect incident light pulses toward the light sensor at different angles of rotation with respect to the first axis, wherein the light sensor is configured to detect reflected light pulses from the first scanning mirror over a range of the angles of rotation, wherein an input area of the light detector has a non-uniform sensitivity response along a first direction 
and 
a method of operating a light detection and ranging (LIDAR) system having a light detector that includes a first scanning mirror and a light sensor aligned with the first scanning mirror, an input area of the light detector having a non-uniform sensitivity response along a first direction, the method comprising: rotating the first scanning mirror about a first axis to reflect incident light pulses toward the light sensor at different angles of rotation with respect to the first axis, wherein at a first angle of rotation the first scanning mirror reflects a first light pulse transmitted by a transmit scanner of the LIDAR system in a first transmit direction and reflected by an object at a first distance from the LIDAR system toward a first region of the input area of the light detector, and wherein at a second angle of rotation the first scanning mirror reflects a second light pulse transmitted by the transmit scanner in the first transmit direction and reflected by an object at a second distance from the LIDAR system toward a second region of the input area of the light detector, wherein the first and second regions of the input area of the light detector have different sensitivity responses; and detecting reflected light pulses from the first scanning mirror at the light sensor over a range of the angles of rotation. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular “the LIDAR system further comprising a light transmitter configured to emit light pulses, wherein the rotation of the first scanning mirror is synchronized to a scanning of the light transmitter”, as recited in combination in independent claim 15, in particular “a gradient optical filter interposed between the array of light sensors and the first scanning mirror, wherein the first scanning mirror is configured to reflect incident light pulses toward the array of light sensors at different angles of rotation with respect to a first axis, and wherein the gradient optical filter has a non-uniform filter characteristic along a first direction”, and as recited in combination in independent claim 22, in particular “rotating the first scanning mirror about a first axis, in synchronization with the scanning light transmitter, to reflect incident light pulses toward the light sensor at different angles of rotation with respect to the first axis”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645